Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 1 of 6 Pageid#: 68




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 MAURICE J. SINKFIELD,                               )
                                                     )
                     Plaintiff,                      )      Case No. 7:20CV00149
                                                     )
 v.                                                  )       OPINION AND ORDER
                                                     )
 FEDERAL BUREAU OF PRISONS, ET                       )      By: James P. Jones
 AL.,                                                )      United States District Judge
                                                     )
                    Defendants.                      )

       Maurice J. Sinkfield, Pro Se Plaintiff.

       Plaintiff, Maurice J. Sinkfield, brings this civil action against various named

federal prison officials, the Federal Bureau of Prisons, the U.S. Department of

Justice, and “multiple unknown officers and supervisors.” Compl. 1–2, ECF No. 1.

Given the nature of his allegations, Sinkfield is apparently suing the defendants for

violations of his constitutional rights, pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and for unspecified

negligent actions of federal officials, pursuant to the Federal Tort Claims Act

“FTCA”). His claims against some defendants must be summarily dismissed

because he can state no actionable claim against them under the cited authority.1



       1
          Pursuant to 28 U.S.C. § 1915A(b)(1), a court must summarily dismiss any claim
by a prisoner seeking redress from a governmental entity or official if the claim is frivolous,
malicious, or fails to state a claim upon which relief may be granted.
Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 2 of 6 Pageid#: 69




      In Bivens and later cases, the Supreme Court has recognized an implied cause

of action for damages against individual federal prison officials under the Eighth

Amendment, which protects against the use of excessive force and deliberate

indifference to serious medical needs. Doe v. Meron, 929 F.3d 153, 167–68 (4th

Cir. 2019) (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017)). A Bivens claim

will not lie against either agencies or officials in their official capacities. Doe v.

Chao, 306 F.3d 170, 184 (4th Cir. 2002). Accordingly, I will dismiss Sinkfield’s

claims asserted against the Federal Bureau of Prisons and the Department of Justice.

      Similarly, a Bivens plaintiff cannot hold a government official liable for the

unconstitutional conduct of his subordinates under a theory of respondeat superior.

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).         “Because vicarious liability is

inapplicable to Bivens . . . , a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the

Constitution.” Id. For this reason, I will dismiss Sinkfield’s claims against “multiple

unknown officers and supervisors.”

      The United States and its agencies enjoy sovereign immunity from suit unless

Congress has explicitly waived such immunity. FDIC v. Meyer, 510 U.S. 471, 475

(1994). The FTCA provides a limited waiver of that immunity, allowing the United

States to be held liable

      for injury or loss of property, or personal injury or death caused by the
      negligent or wrongful act or omission of any employee of the
                                          -2-
Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 3 of 6 Pageid#: 70




      Government . . . under circumstances where the United States, if a
      private person, would be liable to the claimant in accordance with the
      law of the place where the act or omission occurred.

28 U.S.C. § 1346(b)(1); see Suter v. United States, 441 F.3d 306, 310 (4th Cir. 2006).

Because Sinkfield thus cannot bring an FTCA case against individual federal

officials or agencies, I will dismiss his FTCA claim in this action, without prejudice

to his ability to amend the Complaint to add the United States as the proper defendant

to such a claim.2

      For the reasons stated, it is ORDERED as follows:

      1.      All claims against the following defendants are DISMISSED

              without prejudice: the Federal Bureau of Prisons, the U.S.

              Department Justice, and “multiple unknown officers and

              supervisors”; and

      2.      All claims against the remaining defendants under the FTCA are

              hereby DISMISSED without prejudice to THE FILING OF AN

              AMENDED COMPLAINT no later than 14 days from the date

              of this Order to name United States of America as the proper

              defendant to his FTCA claim. As an alternative, if Sinkfield has


      2
          The FTCA clearly provides that, prior to bringing an action against the United
States, a claimant “shall have first presented the claim to the appropriate Federal agency”
for determination prior to filing an action in court. 28 U.S.C. § 2675(a). Sinkfield does
not submit with his pleading any documentation indicating that he presented his tort claim
to the appropriate agency regarding the allegations in this action.
                                            -3-
Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 4 of 6 Pageid#: 71




            not yet presented his tort claim to the proper federal agency for

            resolution, as required before coming to court with an FTCA

            claim, he may move for voluntary dismissal of this lawsuit,

            without prejudice to his refiling of the action at some later time

            after he has completed the claim process with that agency.

                                              ENTER: April 29, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -4-
Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 5 of 6 Pageid#: 72
                                     **AMENDED COMPLAINT**

         For Clerk’s Office Use
    Judge          Rec’d
    
     J
                                      IN THE UNITED STATES DISTRICT
                                      COURT FOR THE WESTERN DISTICT
                                      OF VIRGINIA
    
    
    
    
    
         Plaintiff full name                                                          Inmate No.
    
         v.                                         CIVIL ACTION NO. _________________________
                                                                       7:20cv00149
         
    
         Defendant(s) full name(s)
    
____________________________________________________________________________


***************************************************************************************************************


                 A. Current facility and address:
    
    
    
    
                 B. Where did this action take place?
    
                 C. Have you begun an action in state or federal court dealing with the same
                    facts involved in this complaint?
    
                               Yes             No
    
                     If your answer to A is Yes, answer the following:
    
                          1. Court:
    
                          2. Case Number:
    
                 D. Have you filed any grievances regarding the facts of this complaint?
    
                               Yes             No
    
                     1. If your answer is Yes, indicate the result:
    
                     ____________________________________________________________



                     2. If your answer is No, indicate why:
    
Case 7:20-cv-00149-JPJ-PMS Document 12 Filed 04/29/20 Page 6 of 6 Pageid#: 73




           E. Statement of Claim(s): State briefly the facts in this complaint. Describe what
              action(s) each defendant took in violation of your federal rights and include the
              relevant dates and places. Do not give any legal arguments or cite any cases
              or statutes. If necessary, you may attach additional page(s). Please write
              legibly.

          Claim #1 – Supporting Facts – Briefly tell your story without citing cases or law:
  
  
  
  
  
  
  
  
  
          Claim #2 – Supporting Facts – Briefly tell your story without citing cases or law:
  
  
  
  
  
  
  
  
  
  
      F. State what relief you seek from the Court. Make no legal arguments and cite no
         cases or statutes.
  
  
  
  
      G. If this case goes to trial do you request a trial by jury?            Yes               No
  
      H. If I am released or transferred, I understand it is my responsibility to immediately
         notify the court in writing of any change of address after I have been released or
         transferred or my case may be dismissed.
  
  
  
      DATED: __________________                 SIGNATURE: _____________________________

      VERIFICATION:
      I,                                                       , state that I am the plaintiff in this action and I
      know the content of the above complaint; that it is true of my own knowledge, except as to those
      matters that are stated to be based on information and belief, and as to those matters, I believe
      them to be true. I further state that I believe the factual assertations are sufficient to support a
      claim of violation of constitutional rights. Further, I verify that I am aware of the provisions set
      forth in 28 U.S.C. §1915 that prohibit an inmate from filing a civil action or appeal, if the prisoner
      has, on three or more occasions, while incarcerated brought an action or appeal in federal court
      that is dismissed on the grounds that it was frivolous, malicious, or failed to state a claim upon
      which relief may be granted, unless the prisoner is imminent danger of serious physical injury. I
      understand that if this complaint is dismissed on any of the above grounds, I may be prohibited
      from filing any future actions without the pre-payment of the filing fees. I declare under penalty of
      perjury the foregoing to be true and correct.
  
      DATED:                                     SIGNATURE: ___________________________________
